DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (EP 0785104 A2) in view of Muramatsu et al. (JP11306924 A), herein Muramatsu.
Regarding claim 1, Uchiyama et al. discloses a lever-type input device (fig.2) comprising: a lever (13, 14) having a shaft (13, seen in fig.3) at a tip; and  5an operation knob (25, 38) of a cap-shape configured to be attached to the shaft (seen in figures); wherein the operation knob includes a cylindrical bearing (any portion of the knob which engages the shaft 13) extending along an axis of the shaft, and includes a bottom surface (as labeled below) facing the opening, the bearing being configured to be fitted with the shaft by 10the shaft being inserted into the bearing (seen in fig.2 the bearing is fitted to the shaft), from an opening of the operation knob; the bearing includes an elastically deformable cantilever (25a, 25b) extending along the axis of the shaft; the cantilever includes a fixed end (seen in fig.4) at one end 15located at a side of the opening, and a free end (end with 25a) at an opposite side with respect to the fixed end; and 

    PNG
    media_image1.png
    754
    781
    media_image1.png
    Greyscale

Uchiyama et al. fails to explicitly disclose the bearing extending from the bottom surface toward the opening and when the shaft is inserted into the bearing, a portion of the shaft toward a tip of the shaft relative to the engagement groove comes into contact with an inner surface of the bearing in a state in which the shaft can be rotated. It is important to note that Applicant appears to disclose a multipart bearing assembly, while Applicant’s disclosure states 32 is their bearing, they appear to include the cantilevers as part of the bearing even though these are separate structures from 32. Thus the bearing is being interpreted as any structure on the knob that functions as a bearing surface at least in part and which could be separate structures connected to each other.

	It has been held that the simple substitution of one known element for another to obtain predictable results is a support for a conclusion of obviousness, if the following findings can be established: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary. See MPEP § 2143(I)(A).
As per (1), it should be noted that both prior art references teach the use of similar operating knobs which make use of bearing portions to support tip ends of an inner shaft, Uchiyama et al. however differs from the claimed invention in precisely how the bearing portion is formed on the knob. As per (2), Muramatsu teaches and/or suggests the formation of a bearing which extends from a bottom surface of a similar knob towards the opening side of the knob end so as to also engage the tip end of the inner shaft, thereby also supporting said shaft rotationally (seen in fig.8 and described in the machine translation). As per (3), the use of a simple bearing structure formed within knobs which allows rotation relative to a shaft is well known in the art as evidenced by the cited art. Furthermore, both pieces of art show structure which constitutes bearing structure of the knob and perform the same functionality of supporting the tip end of the shaft. Thus a simple substitution of the known elements would yield the same predictable result 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and/or substituted the known bearing structure taught by Muramatsu into the knob taught by Uchiyama et al. in order to yield the same predictable result of providing rotational support to the knob at the end thereof which engages the tip end of the shaft. This would also have the added and predictable benefit of providing further support to the tip end of the knob itself.
Regarding claim 2, Uchiyama et al. discloses the lever-type input device according to claim 1, wherein the engagement groove is formed in an 25annular shape along a circumferential direction at the outer peripheral side surface of the shaft (evident from fig.5, the groove is of annular shape, note Applicant’s disclosure specifically states that seamless ring shape is not required in paragraph 39); and the operation knob is attached to the shaft so as to be rotatable about the axis of the shaft (25 is a rotatable knob which rotates about axis of 13).  

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (EP 0785104 A2) in view of Muramatsu et al. (JP11306924 A),  as applied to claim 1, 2 and further in view of  Mere et al. (CN 1684212 A).
Regarding claim 3, Uchiyama et al. fails the lever-type input device according to claim 2, wherein-17- the bearing includes a pair of a first cantilever and a second cantilever, each of the first cantilever and the second cantilever being the cantilever, and the second cantilever being located 
Mere et al. teaches the use of a similar bearing in a rotary knob device which makes use of cantilever structures (20, 24) and in particular utilizes a plurality of these structures including at least a first cantilever and a second cantilever (seen in figure 2 and fig.3a, there are cantilevers which are diagonally opposite one another), each of the first cantilever and the second cantilever being the cantilever, and the second cantilever being located at a position 5corresponding to a point reflection of the first cantilever across a point corresponding to a central axis (22), in a cross-sectional view viewed from an axial direction of the central axis. Mere teaches the use of these plurality of arms allows for a providing and maintaining a stable contact for rotation of the knob (see machine translation and description of fig.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the bearing disclosed in Uchiyama et al. to make use of at least two cantilever arms diagonally opposite one another, as taught by Mere for the purpose of providing and maintaining a stable contact for rotation of the knob (see machine translation and description of fig.2). Note one having ordinary skill in the art would understand the modifications necessary to the bearing and the shaft in order to make this modification with a reasonable expectation of success. In addition, another example of a similar arrangement is shown in figures 3 and 4 of KR 1020150067656 which show a bearing member 200 which seemingly has a configuration of two cantilevered arms according to the figures, although no explicit disclosure is provided.

Regarding claim 5, Uchiyama in view of Mere disclose20 the lever-type input device according to claim 4, wherein the hook of each of the first cantilever and the second cantilever protrudes along an inner wall of the engagement groove, and is inclined with respect to a 25direction to which each of the first cantilever and the second cantilever is offset in the cross-sectional view (based on the combination made for claim 3, the resulting structure would have the cantilevers protruding into the engagement groove and as shown in Uchiyama, these hooks already have the inclined shape).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20150067656 includes a similar lever arrangement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656